DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 10, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an insulated electric wire including an electric wire conductor, and an insulating coating that coats an outer circumferential surface of the electric wire conductor, wherein the insulating coating is made of a resin composition containing a thermoplastic polyester elastomer as a main component, and a tensile energy at break of the resin composition, obtained by measuring only the insulating coating obtained by removing the electric wire conductor from the insulated electric wire, is 200 mJ/mm3 or more (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 10, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Further, even assuming that the Hytel 7277 has a tensile energy at break of 200 mJ/mm3 or more, since the resin composition in the insulating coating of Furukawa includes other elements such as a polysulfone-based resin, an aromatic polyester resin, and a compound having a reactive functional group that reacts with a carboxyl group or a hydroxyl group as a polyester elastomer. Accordingly, the resulting tensile energy of Furukawa’s resin composition would be substantially different from 200 mJ/ mm3 or more. As a result, Applicant believes that Furukawa fails to disclose "a tensile energy at break of the resin composition, obtained by measuring only the insulating coating obtained by removing the electric wire conductor from the insulated electric wire, is 200 mJ/ mm3 or more," as specifically recited in claim 1, i.e., Furukawa fails to disclose each and every element of claim 1" is persuasive and therefore claims 1-20 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 26, 2021